Citation Nr: 0115565	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a gum 
infection, to include jaw bone and dental disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1946 to May 
1953.

This appeal arises from an April 1999 rating decision of the 
Portland, Oregon, Regional Office (RO) which denied 
entitlement to service connection for residuals of a gum 
infection, to include jaw bone and dental disabilities.  The 
veteran appealed this determination.

A hearing was held before the Board of Veterans' Appeals 
(Board) sitting at the RO.  The undersigned conducted this 
hearing and will make the final determination in this case.  
38 U.S.C.A. § 7102(a) (West Supp. 2000).


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  This act 
introduces several fundamental changes into the Department of 
Veterans Affairs (VA) adjudication process.  In effect, this 
new legislation eliminates the requirement that a claimant 
must present a well-grounded claim before the duty to assist 
is invoked.  According to the aforementioned rating decision, 
and the May 1999 statement of the case (SOC), the RO found 
the claim for service connection not well-grounded under the 
provisions of the then extant 38 U.S.C.A. § 5107.  As the new 
procedures could not have been followed by the RO during the 
pendency of this appeal, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C. §  5103A(d).

A review of the medical evidence indicates that the veteran 
currently has no teeth and wears upper and lower dentures.  
He contends that he incurred a gum disease during his 
military service that eventually led to the removal of all 
his teeth and continuing gum problems.  His service medical 
records indicate that the veteran was seen on a number of 
occasions for dental treatment during his military service.  
A treatment record dated in May 1947 noted a diagnosis of 
non-specific parotitis.  At the time of the veteran's 
separation examination in May 1953, the examiner summarized 
the veteran's medical history to include treatment for a gum 
infection from 1948 to 1952 at a United States Air Force 
Hospital in Japan.  

In October 1998, the veteran received a VA dental examination 
in connection with this claim for service connection.  This 
examination determined that the mandibular denture was non-
retentive due to attrition of the mandibular ridge.  The 
diagnosis was edentulous mouth.  However, this examination 
failed to provide an opinion on the etiology of this disorder 
or the reasons for the removal of the veteran's teeth.  An 
examination is inadequate for VA purposes if the examiner 
fails to provide an opinion on whether a current disorder is 
related to noted events during military service.  Cf Wisch v. 
Brown, 8 Vet. App. 139, 140 (1995).  As the Board is 
prohibited from using its own unsubstantiated medical opinion 
in resolving issues of diagnosis and etiology; further 
comment by a competent medical examiner is required.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

At his hearing in January 2001, the veteran alleged that his 
service medical records were not complete, as they did not 
contain all the incidents of his dental treatment.  He 
alleged that records were missing pertaining to dental 
treatment at Johnson Air Force Base, Misawa Air Force Base, 
and Yokota Air Force Base, all in Japan.  A review of the 
available service medical records confirms that he received 
dental treatment on one occasion in December 1946 (apparently 
during basic training), on four occasions from April to 
September 1947 at Bolling Field (District of Columbia), on 
five occasions from June 1949 to March 1950 at Misawa Air 
Force Base (Japan), on one occasion in June 1950 (unclear 
whether occurred at Selfridge Field, Michigan or Fort Ord, 
California), on eight occasions from November 1951 to January 
1953 at Yokota Air Force Base (Japan), and on one occasion in 
May 1953 at Luke Air Force Base (Arizona).  The veteran has 
also indicated that his separation examination of May 1953 
did not include a dental examination.  However, the dental 
examination report from Luke Air Force Base is dated the same 
day as his separation examination and, therefore, appears to 
have been part of his separation physical evaluation.  The 
veteran has indicated that he was informed his service 
medical records had been destroyed in a fire.  The Board 
notes that a substantial number of service medical records 
were destroyed by fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in the early 1970's.  
However, VA obtained the veteran's service medical records in 
April 1954 in connection with his prior disability 
compensation claims.  Finally, the veteran testified in 
January 2001 that he served in the United States Merchant 
Marine from July 1945 to June 1946.  However, he acknowledged 
that he could not recall ever receiving dental treatment 
during this period.

Based on the above evidence, it appears to the Board that the 
veteran's service medical records are substantially complete.  
It appears that the veteran did undergo a dental examination 
during his separation physical evaluation, and that his 
original service medical records were obtained several years 
prior to the fire at NPRC in the early 1970's.  The only 
treatment indicated by the veteran and not confirmed in the 
service medical records was at a "Johnson" Air Force Base 
in Japan.  The veteran is encouraged by the Board to either 
review his service medical records at the RO or request 
photocopies of these records to ensure that they describe all 
his dental treatment.  The RO should assist the veteran in 
confirming that all records of military dental treatment are 
contained in the claims file prior to any further development 
of the service medical records.

At his hearing in January 2001, the veteran indicated that a 
Dr. Louis M. Paveltich of Raton, New Mexico, had evaluated 
his teeth and gums a "few years" after his separation from 
the military.  He alleged that this physician wrote a letter 
to the VA Hospital in Albuquerque, New Mexico which 
associated the veteran's gum and dental problems with his gum 
disease during active service.  Based on this letter, the VA 
Hospital scheduled the veteran for treatment and he alleges 
he was notified of this scheduled treatment by telegram.  
Reportedly, due to work and family commitments, the veteran 
was unable to report for this treatment.  He also testified 
that he had on numerous occasions received private dental 
treatment in the late 1950's and early 1960's that culminated 
in the extraction of all his teeth.  However, he could not 
recall the names or specific addresses of these 
physicians/dentists.

Copies of the veteran's current VA treatment records were 
obtained in December 1998 from the Walla Walla, Oregon, VA 
Medical Center (VAMC).  The VAMC indicated that there were no 
records "even remotely approaching 1954" in its files.  The 
VAMC in Albuquerque, New Mexico, responded to the RO's 
request for treatment records in June 2000.  This facility 
could not identify the veteran as a former patient.  In 
accordance with the more stringent duty to assist 
requirements under the VCAA, the RO should specifically 
request a copy of a letter from a Dr. Louis M. Paveltich 
allegedly received by the Albuquerque VAMC sometime in the 
mid to late 1950's requesting treatment for the veteran's 
gum/dental disease.  In addition, the Albuquerque VAMC should 
provide a copy of any telegram to the veteran, or his 
subsequent response, regarding scheduled treatment for his 
dental disorder.  Finally, the veteran should be requested to 
submit copies of any correspondence he has from the 1950's 
that would confirm his scheduled treatment at the Albuquerque 
VAMC.

The Board takes this opportunity to inform the veteran and 
his representative that a competent medical nexus opinion is 
required to substantiate his claim that any current 
gum/dental is related to his military service.  Without such 
medical evidence, his claim will likely be denied.  The Board 
further notes that it is the veteran's responsibility to 
present and support a claim for benefits, to include 
providing information on pertinent medical records and 
reporting for a requested VA examination.  38 U.S.C. 
§ 5107(a).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
gum and dental disorders since service.  
If possible he should identify these 
healthcare providers by name and a 
specific address.  Based on his response, 
the RO should attempt to procure copies 
of all treatment records which have not 
previously been obtained from identified 
treatment sources.  The RO should 
specifically request a signed release 
form in order to obtain the veteran's 
treatment records in the possession of a 
Dr. Louis M. Paveltich, if the veteran is 
able to provide a sufficient address.  
All attempts to secure this evidence must 
be documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should contact the veteran and 
request that he provide legible copies of 
all correspondence he has in his 
possession from the Albuquerque, New 
Mexico, VAMC that would substantiate his 
claim of scheduled dental treatment in 
the 1950's.  The RO should also directly 
contact the Albuquerque VAMC, and request 
that it attempt to provide a legible copy 
of any letter received during the mid to 
late 1950's from a Dr. Louis M. Paveltich 
that discussed the veteran's need for 
dental treatment.  In addition, copies of 
any correspondence sent to the veteran in 
the 1950's should also be requested.  If 
the VAMC is unable to retrieve such 
records, they should be specifically 
requested to provide information on where 
records from their facility are retired 
or stored.  The RO must follow-up on all 
pertinent leads in the development of 
this evidence.  Efforts to secure any 
government record must continue until the 
RO is reasonably certain these records do 
not exist or that further efforts would 
be futile.  If the RO is unable to secure 
these records, then it must inform the 
veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

3.  The RO should provide the veteran 
with legible copies of his dental 
treatment during his military service.  
(See medical records discussed above.)  
He should be requested to verify if these 
records note all his in-service dental 
treatment.  If the veteran continues to 
indicate that treatment records are 
missing, then the RO should review the 
claims file and determine if further 
development of the veteran's service 
medical records are warranted under the 
provisions of the Veterans Claims 
Assistance Act of 2000 § 3, Pub. L. 106-
475.  If so, then the NPRC or any other 
appropriate agency must be contacted to 
obtain these records.  If not, then the 
RO must provide detailed reasons and 
bases explaining why not for the record.  
The RO must follow-up on all pertinent 
leads in the development of this 
evidence.  Efforts to secure any 
government record must continue until the 
RO is reasonably certain these records do 
not exist or further efforts would be 
futile.  If the RO is unable to secure 
these records, then it must inform the 
veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

4.  Thereafter, the veteran should be 
afforded a VA dental examination to 
determine the current nature and etiology 
of any demonstrated gum/dental/jaw bone 
disability.  All indicated testing in 
this regard should be performed and the 
claims folder should be made available to 
the dentist for review.  Based on his/her 
review of the case, the dentist is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any demonstrated gum/dental/jaw bone 
disability is the result of, or is 
chronically aggravated by, disease or 
injury in active service.  In addition, 
the dentist should specifically comment 
on whether there is any etiological 
relationship between non-specific 
parotitis in May 1947 or subsequent in-
service dental treatment, and any current 
gum/dental/jaw bone disability.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should again 
review the veteran's claims of 
entitlement to service connection for 
residuals of a gum infection, to include 
jaw bone and dental disabilities.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board 

has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


